NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 22 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UMESH THAPA,                                     No. 11-72524

              Petitioner,                        Agency No. A089-294-622

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 15, 2015**
                              San Francisco California

Before: O’SCANNLAIN and CLIFTON, Circuit Judges, and ADELMAN, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lynn S. Adelman, District Judge for the U.S. District
Court for the Eastern District of Wisconsin, sitting by designation.
      Umesh Thapa petitions for review of the Board of Immigration Appeals’

decision denying asylum, withholding of removal, and protection under the

Convention Against Torture. We deny his petition.

      Substantial evidence supported the BIA’s determination that Thapa was

ineligible for asylum because he had firmly resettled in Ecuador prior to arriving in

the United States. In Ecuador, Thapa received a category VI “indefinite” visa,

worked for almost three years, and rented a room.

      Substantial evidence also supported the BIA’s conclusion that Thapa was

ineligible for withholding of removal. Thapa’s refusal to participate in the

Maoists’ strike in Nepal did not compel a conclusion that there was a nexus

between the Maoists’ actions and Thapa’s actual or imputed political opinions. See

INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992). Further, the reports of unrest

and violence in Nepal did not compel a finding that Thapa more likely than not

will be persecuted on account of his political opinion if forced to return to Nepal.

      Finally, substantial evidence supported the BIA’s conclusion that Thapa is

ineligible for protection under the Convention Against Torture. The record does

not suggest Thapa was tortured in Nepal. Just as the reports of unrest failed to

establish Thapa was more likely than not to be persecuted if he returned to Nepal,




                                          2
they did not show he is more likely than not to be tortured. See Shrestha v. Holder,

590 F.3d 1034, 1048-49 (9th Cir. 2010).

      Petition DENIED.




                                          3